DETAILED ACTION
Amendment received 28 December 2020 is acknowledged.  Claims 1-23 are pending and have been considered as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 21, the claim is directed to “An article manufacturing method for manufacturing articles by using the robot system according to claim 13”.  However, the claim does set forth any steps for performing the claimed “method”.  For example, the claimed method involving “using” does not identify any active, positive steps delimiting how the “using” is actually practiced.  Clarification is required.  Claim 21 is therefore rejected.
As per Claim 21, the claim is directed to “An article manufacturing method” but depends from Claim 13 which is directed to a system.  It is unclear whether infringement of the claimed “method” would occur when one creates a system that allows the user to perform “using” as per Claim 21 or whether infringement would occur when the user actually uses system of Claim 13.  Further, Claim 21 does not recite additional limitations which focus on the capabilities of the system of Claim 13.  Clarification is required.  Claim 21 is therefore rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-15, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota (US Pub. No. 2010/0268386) in view of Nagata (US Patent No. 6,212,443).

As per Claim 1, Kiyota discloses a robot arm (1-1) that operates in cooperation with another robot arm (1-2) (Fig. 1; ¶18), the robot arm (1-1) comprising:
a tip part (as per “working” in ¶19, 22, 27) (Fig. 1; ¶18-19); and
an indication device (as per boxes R1 and R2 in 5-1) configured to indicate a state (as per highlighted/non-highlighted R2) of the another robot arm (1-2) (Figs. 8A-C; ¶18-22, 27, 58-61);
wherein a plurality of indication devices (as per: box R1 and R2; and box R3 in 5-1), including the indication device (as per boxes R1 and R2 in 5-1), is provided (Figs. 8A-C; ¶18-22, 27, 58-61).

wherein the indication device is provided on the tip part of the robot arm; and
wherein the plurality of indication devices is provided around the tip part.
Nagata discloses a robot control system in which a teaching manipulator (120) communicates via a wire (124) with a teaching tool (121), the teaching tool (121) attached to a robot (111) proximate a welding torch (112) (Figs. 9-12; 8:8-54). In one embodiment, the teaching manipulator (120) includes a display (Figs. 9-12; 8:8-54; claims 4, 8, 9). In this way, the teaching manipulator (120) provides indirect teaching and the teaching tool (121) provides direct teaching (Figs. 1-2, 9; 1:11-41; 8:19-24). Like Kiyota, Nagata is concerned with robot control systems.
Therefore, from these teachings of Kiyota and Nagata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagata to the system of Kiyota since doing so would enhance the system by providing indirect and direct teaching.  The plain meaning of the term “around” as per the claim language includes embodiments as per ¶63, 64, 69, 74, and 99 of the Specification as filed directed to proximity.  

As per Claim 2, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 1.  Kiyota further discloses wherein the indication device (as per boxes R1 and R2 in 5-1) further indicates a state (as per highlighted/non-highlighted R1) of the robot arm (R1), on which the indication device (as per boxes R1 and R2 in 5-1) is provided (Figs. 1, 8A-C; ¶18-19, 58-61).

As per Claim 3, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 1.  Kiyota further discloses:
a robot control device (2-1) configured to control operation of the robot arm (1-1) (Fig. 1; ¶18);
wherein another robot control device (2-2) configured to control operation of the another robot arm (1-2) is provided for the another robot arm (1-2) (Fig. 1; ¶18), and


As per Claim 4, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 1.  Kiyota further discloses wherein the state (as per highlighted/non-highlighted R2) indicated by the indication device (as per boxes R1 and R2 in 5-1) is operability as to whether the another robot arm (1-2) is able to operate or not (Figs. 1, 8A-C; ¶18-19, 58-61).

As per Claim 5, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 1.  Kiyota further discloses wherein an indication drive signal for the indication device (5-1) is generated on a basis of a servo control signal for controlling a servomotor (22-1) configured to drive a joint of the robot arm (1-1) corresponding to the indication device (5-1) (Fig. 1; ¶18-25).

As per Claim 6, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 1.  Kiyota further discloses wherein an indication drive signal for the indication device (as per boxes R1 and R2 in 5-1) is generated on a basis of a brake control signal (as per off control of drive units 22-1) for controlling a brake configured to restrict operation of a joint of the robot arm (1-1) corresponding to the indication device (as per boxes R1 and R2 in 5-1) (Fig. 1; ¶18-25).

As per Claim 9, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 1.  Kiyota further discloses wherein the indication device (as per boxes R1 and R2 in 5-1) indicates the state (as per highlighted/non-highlighted R2) of the another robot arm (1-2) when the robot arm (1-1) is set to be in a teaching mode (Figs. 8A-C; ¶18-22, 27, 58-61).


wherein a plurality of indication devices (as per: box R1 and R2; and box R3 in 5-1), including the indication device (as per boxes R1 and R2 in 5-1), is provided (Figs. 8A-C; ¶18-22, 27, 58-61).
Kiyota does not expressly disclose: 
wherein the indication device is attachable to a tip part of a robot arm or a tool mounted on the tip part of the robot arm; and
wherein the plurality of indication devices is provided around the tip part.
Nagata discloses a robot control system in which a teaching manipulator (120) communicates via a wire (124) with a teaching tool (121), the teaching tool (121) attached to a robot (111) proximate a welding torch (112) (Figs. 9-12; 8:8-54). In one embodiment, the teaching manipulator (120) includes a display (Figs. 9-12; 8:8-54; claims 4, 8, 9). In this way, the teaching manipulator (120) provides indirect teaching and the teaching tool (121) provides direct teaching (Figs. 1-2, 9; 1:11-41; 8:19-24). Like Kiyota, Nagata is concerned with robot control systems.
Therefore, from these teachings of Kiyota and Nagata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagata to the system of Kiyota since doing so would enhance the system by providing indirect and direct teaching.  The plain meaning of the term “around” as per the claim language includes embodiments as per ¶63, 64, 69, 74, and 99 of the Specification as filed directed to proximity.  

As per Claim 11, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 10.  Kiyota further discloses wherein the indication device (as per boxes R1 and R2 in 5-1) further indicates a state (as per highlighted/non-highlighted R1) of the robot arm (R1), on which the indication device (as per boxes R1 and R2 in 5-1) is provided (Figs. 1, 8A-C; ¶18-19, 58-61).


As per Claim 13, Kiyota discloses a robot system (Fig. 1; ¶18), comprising:
a first robot arm  (1-1) and a second robot arm (1-2) configured to operate in cooperation with each other (Fig. 1; ¶22);
a first indication device (as per boxes R1 and R2 in 5-1) configured to indicate a state (as per highlighted/non-highlighted R2) of the second robot arm (1-2) (Figs. 8A-C; ¶18-22, 27, 58-61); and
a second indication device (as per boxes R1 and R2 in 5-2) configured to indicate a state (as per highlighted/non-highlighted R1) of the first robot arm (1-1) (Figs. 8A-C; ¶18-22, 27, 58-61);
wherein a plurality of first indication devices (as per: box R1 and R2; and box R3 in 5-1), including the first indication device (as per boxes R1 and R2 in 5-1), is provided (Figs. 8A-C; ¶18-22, 27, 58-61), and
wherein a plurality of second indication devices (as per: box R1 and R2; and box R3 in 5-2), including the second indication device (as per boxes R1 and R2 in 5-2), is provided (Figs. 8A-C; ¶18-22, 27, 58-61).
Kiyota does not expressly disclose:
wherein the first indication device is provided a first tip part of the first robot arm, the first tip part being configured to rotate in a first rotation direction;
wherein the second indication device is provided a second tip part of the second robot arm, the second tip part being configured to rotate in a second rotation direction;
wherein the plurality of first indication devices is provided around the first tip part; and
wherein the plurality of second indication devices is provided around the second tip part.

Therefore, from these teachings of Kiyota and Nagata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagata to the system of Kiyota since doing so would enhance the system by providing indirect and direct teaching.  The plain meaning of the term “around” as per the claim language includes embodiments as per ¶63, 64, 69, 74, and 99 of the Specification as filed directed to proximity.

As per Claim 14, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 13.  Kiyota further discloses: 
a first control device (2-1) connected to the first robot arm (1-1) (Fig. 1; ¶18); and
a second control device (2-2) connected to the second robot arm (1-2) (Fig. 1; ¶18);
wherein the first control device (2-1) and the second control device (2-2) share information (as per 11, 16) regarding the states (as per highlighted/non-highlighted R1, R2) by communicating via a network (11, 16, 17) (Fig. 1; ¶18-21).

As per Claim 15, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 13.  Kiyota further discloses wherein the first indication device (as per boxes R1 and R2 in 5-1) indicates the state (as per highlighted/non-highlighted R2) of the second robot arm (1-2) when the first robot arm (1-2) is set to be in a teaching mode (Figs. 8A-C; ¶18-22, 27, 58-61).


a base on which a motor for causing the tip part to rotate is provided;
wherein the indication device is provided between the tip part and the base.
See rejection of Claim 1 for discussion of teachings of Nagata.  Nagata further discloses:
a base (as per structure supporting motor in Fig. 16) on which a motor (304) for causing the tip part (112) to rotate (as per axis driven by motor 304) is provided (Figs. 12, 16; 8:45-54, 10:29-55);
wherein the indication device (120) is provided between the tip part (112) and the base (as per structure supporting motor in Fig. 16) (Figs. 12, 16; 8:45-54, 10:29-55).
Therefore, from these teachings of Kiyota and Nagata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagata to the system of Kiyota since doing so would enhance the system by providing indirect and direct teaching.

As per Claim 18, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 1.  Kiyota further discloses wherein the indication devices (as per: box R1 and R2; and box R3 in 5-1) are arranged at predetermined intervals (as per dimensions of boxes).  Kiyota does not expressly disclose wherein the indication devices are arranged around the tip part.
See rejection of Claim 1 for discussion of teachings of Nagata.
Therefore, from these teachings of Kiyota and Nagata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagata to the system of Kiyota since doing so would enhance the system by providing indirect and direct teaching.

As per Claim 19, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 2.  Kiyota further discloses wherein, in the indication device (as per boxes R1 and R2 in 5-1), a portion where a state (as per highlighted/non-highlighted R1) of the robot arm (1-1) is indicated and a 

As per Claim 21, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 13.  Kiyota further discloses an article manufacturing method for manufacturing articles (as per “industrial robot” in ¶5 and “working” in ¶19, 22, 27) by using the robot system (Fig. 1; ¶18) according to Claim 13 (see rejection of Claim 13).

As per Claim 22, Kiyota discloses a control method for controlling a robot arm (1-1) configured to operate in cooperation with another robot arm (1-2) (Fig. 1; ¶18), the robot arm (1-1) including a tip part (as per “working” in ¶19, 22, 27) (Fig. 1; ¶18-19), and an indication device (as per boxes R1 and R2 in 5-1) configured to indicate a state (as per highlighted/non-highlighted R2) of the another robot arm (1-2) (Figs. 8A-C; ¶18-22, 27, 58-61), wherein a plurality of indication devices (as per: box R1 and R2; and box R3 in 5-1), including the indication device (as per boxes R1 and R2 in 5-1), is provided (Figs. 8A-C; ¶18-22, 27, 58-61), the control method comprising:
indicating the state of the another robot arm (1-2) by using the indication device (as per boxes R1 and R2 in 5-1) by a control device (2-1, 2-2) configured to control the robot arm (1-2) (Figs. 1, 8A-C; ¶18-19, 58-61).
Kiyota does not expressly disclose:
wherein the indication device is provided on the tip part of the robot arm; and
wherein the plurality of indication devices is provided around the tip part.
Nagata discloses a robot control system in which a teaching manipulator (120) communicates via a wire (124) with a teaching tool (121), the teaching tool (121) attached to a robot (111) proximate a welding torch (112) (Figs. 9-12; 8:8-54). In one embodiment, the teaching manipulator (120) includes a display (Figs. 9-12; 8:8-54; claims 4, 8, 9). In this way, the teaching manipulator (120) provides indirect 
Therefore, from these teachings of Kiyota and Nagata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagata to the system of Kiyota since doing so would enhance the system by providing indirect and direct teaching.  The plain meaning of the term “around” as per the claim language includes embodiments as per ¶63, 64, 69, 74, and 99 of the Specification as filed directed to proximity.

As per Claim 23, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 22.  Kiyota further discloses a non-transitory computer-readable storage medium (13) (Figs. 1, 3; ¶22, 28) storing a control program (¶19-22, 28) capable of executing the control method according to claim 22 (see rejection of Claim 22).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota (US Pub. No. 2010/0268386) in view of Nagata (US Patent No. 6,212,443), further in view of Mintz (US Pub. No. 2007/0005045).

As per Claim 8, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 1.  Kiyota does not expressly disclose wherein the indication device is provided on a tool mounted on the tip part of the robot arm for handling an object.
Mintz discloses a robot system in which a plurality of manipulators (32, 34) include a tool holder (52) for attaching tools (5') (Figs. 4-8; ¶50-55). In one embodiment, the tools (5’) include an end effector *28) actuated by opening and closing of jaws (Fig. 4; ¶50).  In this way, a variety of tools include in a tool rack (62) may be mounted to the manipulator (Fig. 8; ¶57).  Like Kiyota, Mintz is concerned with user interface systems.
Therefore, from these teachings of Kiyota, Nagata, and Mintz, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the indication device as per 

As per Claim 16, the combination of Kiyota and Nagata teaches or suggests all limitations of Claim 1.  Kiyota does not expressly disclose wherein the indication device is not provided on a teaching pendant.
Mintz discloses a robot system in which a plurality of manipulators (32, 34) include a tool holder (52) for attaching tools (5') (Figs. 4-8; ¶50-55). The tool holder (52) includes an indicator (20) that illuminates to convey information to the user (Fig. 6-8; ¶52-54). In one embodiment, operation of the indicator (20) describes to the user the state of a tool (5’) (¶47-49). In this way, an additional user interface providing a readily identifiable signal type to the operator is provided (¶4, 20). Like Kiyota, Mintz is concerned with user interface systems.
Therefore, from these teachings of Kiyota, Nagata, and Mintz, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the indication device as per Mintz to the system of Kiyota as modified in view of the teachings of Nagata since doing so would enhance the system by providing a readily identifiable signal describing the state of a tool to the user.

Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the cited references do not individually disclose, or in any combination reasonably teach or suggest, all limitations in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered as follows.
Applicant argues that the objections to the Drawings should not be maintained in view of the amendments (page 8 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these objections are not maintained.
Applicant argues that the objections to the Specification should not be maintained in view of the amendments (page 8-9 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these objections are not maintained.
Applicant argues that the objection to the Claims should not be maintained in view of the amendments (page 9 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, this objection is not maintained.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Kiyota and Nagata do not alone or in combination teach or suggest at least ‘wherein a plurality of indication devices, including the indication device, is provided around the tip part,’ as recited in claim 1” because “according to Kiyota, an indication device is provided on a teaching pendant” and “in Nagata, a teaching tool is attached to a hand or an arm or a working tool of a robot” (page 10 of Amendment). 
The claim language at issue recites as follows: “wherein a plurality of indication devices, including the indication device, is provided around the tip part”.  Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language at issue.  According to the Specification as filed:


¶64:	…the configuration in which the indication devices 205 and 215 having an indicator which indicates a state of one arm, and an indicator which indicates a state of another arm different from the arm, are provided in a tip part of a specific arm may be implemented independently of the arrangement of the robot control devices and TPs.

¶69:	… the tool having the indication devices 205 and 215 is not limited to such a gripper (hand), but indication devices equivalent to the indication devices 205 and 215 may be provided on any arbitrary tool (or end effector) provided in a robot arm. Indication devices equivalent to the indication devices 205 and 215 may not have to be provided on a tool or an end effector but may be provided on one link configured near a tip part of a robot arm, for example.

¶74:	Indication devices 305 and 315 corresponding to an operability indication unit include indicators 305A, 305B, 315A, and 315B placed at equivalent positions to those in Fig. 1 in tip parts of the robot arms 301 and 311. 

¶99:	With the aforementioned distinct configuration according to the present invention, a first indicator provided in a tip part of a robot arm is capable of indicating a state of another robot arm different from the robot arm.

In each of these recitations, the Specification describes embodiments for locating an indication device near a tip part of the arm.  In this way, the claim language “provided around the tip” includes embodiments describing the proximity of “indication devices” relative to the “tip part”.  As set forth in the above rejections, the cited references teach or suggest “wherein a plurality of indication devices, including the indication device, is provided around the tip part” in that applying the teachings of Nagata to the system of Kiyota would result in a system in which the display units (e.g., 5-1) as per Kiyota are connected to the robots (e.g., 1-1) as per Kiyota proximate the tip (112) as per Nagata.
Accordingly, the cited references teach or suggest all limitations as per the claim language at issue.  As such, Applicant’s argument involves an improperly narrow interpretation of the claim language and/or an improperly narrow interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “By virtue of these features of claim 1, a supervisor who monitors the robot arm will be able to visually recognize the indication device without fail” and “A teaching pendant enables only an operator who performs operation to visually recognize the indication device and does not enable a supervisor to visually recognize the indication device” (page 10 of Amendment).  No claim recites “visually recognize 

Applicant argues that the rejections under 35 USC 103 should not be maintained because “the indication device [as claimed] is able to be visually recognized even when the tip part is rotated, thereby making it possible to easily visually recognize the state of another robot arm (see paragraph 33 of the specification)” (page 10 of Amendment).  No claim language recites “visually recognize”.  Accordingly, Applicant’s argument is directed to unclaimed embodiments.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Mintz provides no further teaching regarding the invention as recited in independent claim 1” (page 12 of Amendment).  However, as discussed above, Applicant’s arguments do not identify a defect in the rejection of Claim 1.  Therefore, Applicant’s argument is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Raab (US Patent No. 6,131,299) and Hashimoto (US Pub. No. 2005/0187657) disclose robot control systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664